United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2530
                                   ___________

Gary Samuels; Sondra Samuels,          *
                                       *
           Plaintiffs-Appellants,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Missouri.
American Family Insurance Company, *
                                       *      [UNPUBLISHED]
           Defendant-Appellee.         *
                                  ___________

                             Submitted: February 17, 2006
                                Filed: March 14, 2006
                                 ___________

Before LOKEN, Chief Judge, LAY and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       Gary and Sondra Samuels were involved in an automobile accident and sought
coverage under the uninsured motorist provision of their insurance policy with
American Family Insurance Company (“American Family”). After a jury verdict in
favor of American Family, the Samuels appeal, arguing that the district court1 erred
in excluding pleadings filed in a separate state court action. We affirm.




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
                                          I.

      On the morning of November 23, 2000, Gary Samuels was driving a rented
white Chevrolet Lumina on Interstate 35 in McClain County, Oklahoma. Sondra
Samuels was asleep in the front passenger seat. Gary Samuels testified that he was
driving in the left of the two southbound lanes when his vehicle was clipped by an
unknown white vehicle. The unknown vehicle then cut in front of the Samuels’
vehicle, causing Gary to lose control and drive into the right southbound lane. The
Samuels’ vehicle hit the rear of a blue Chevrolet Astro van traveling in the right
southbound lane, causing the van to roll several times, ejecting two passengers. All
occupants of the van sustained injuries and one of the ejected passengers was killed.

       At the time of the accident, the Samuels had an automobile insurance policy
with American Family. Their insurance policy provided liability insurance coverage
as well as uninsured motorist coverage. The occupants of the van brought a civil suit
against Gary Samuels in Oklahoma state court. As obligated under the insurance
policy, American Family retained counsel to represent Gary Samuels in this suit. The
retained counsel filed an answer to the plaintiffs’ petition, stating as an affirmative
defense: “The injuries sustained by the Plaintiffs were caused by the negligence of a
non-party and/or third party over whom the Defendant had no control.”

       The Samuels sustained bodily injuries from the accident and filed an uninsured
motorist claim under their policy with American Family, alleging that the accident and
their resulting injuries were caused by a “phantom” or hit-and-run vehicle. American
Family denied the claim, stating that Gary Samuels’ operation of his vehicle was the
sole cause of the accident and there was no phantom vehicle involved. The Samuels
brought suit in district court under diversity jurisdiction to recover compensatory
damages and sought relief under the Missouri vexatious refusal-to-pay statute.




                                         -2-
      Oklahoma State Trooper Douglass George arrived after the accident and
conducted an investigation. He interviewed Gary Samuels and Steve and Wanda
Winters, witnesses to the accident, and asked everyone to provide written statements.
Trooper George’s notes indicate that Wanda Winters told him that just prior to the
accident she observed what appeared to be a white Nissan Maxima traveling 90 miles
per hour pass the vehicle in which she was traveling. His report then indicates that
this unknown vehicle cut directly in front of the Samuels’ vehicle, causing the
accident as described by Gary Samuels.

       Wanda Winters’ written statement does not describe the accident in this
manner. Rather, it describes a single small white car passing her vehicle at around 90
miles per hour and hitting the back of the van, knocking the van out of control. At
trial, Wanda and Mark Winters both testified that the Samuels’ vehicle passed their
car on the right side at a high rate of speed. The Winters testified that the Samuels’
vehicle attempted to move into the left lane to avoid contact with the van, but instead
hit the van, causing it to lose control and roll off the highway. The Winters recalled
that after the accident, a second white car briefly stopped at the scene.

       The Samuels sought to introduce the pleadings from the Oklahoma lawsuit in
the trial of their case against American Family. According to the Samuels, the
Oklahoma pleadings are admissible as a statement against interest because, pursuant
to the Samuels’ liability coverage, American Family retained Gary Samuels’ attorney
in the Oklahoma litigation. The Samuels sought to use the Oklahoma pleadings to
show the jury that American Family took inconsistent positions as to the cause of the
accident. The district court excluded the pleadings in the Oklahoma suit from the
evidence in the trial due to the risk of confusing the jury. The jury found for
American Family and the Samuels filed a motion for a new trial. The district court
denied this motion and the Samuels now appeal, arguing that the district court erred
in excluding the Oklahoma pleadings.



                                         -3-
       We review a district court’s exclusion of evidence for a clear abuse of
discretion. Stephens v. Rheem Mfg. Co., 220 F.3d 882, 885 (8th Cir. 2000). A district
court has abused its discretion “[o]nly when the evidence excluded is of such a critical
nature that there is ‘no reasonable assurance that the jury would have reached the same
conclusion had the evidence been admitted.’” Id. (quoting Adams v. Fuqua Indus.,
Inc., 820 F.2d 271, 273 (8th Cir. 1987)). We need not address whether the pleadings
in the Oklahoma suit can be attributed to American Family. The district court
excluded Gary Samuels’ answer in the Oklahoma lawsuit, albeit not expressly, under
Fed. R. Evid. 403, finding that the probative value was substantially outweighed by
the danger of confusing or misleading the jury.

       We can see no reversible error in the district court’s conclusion. The district
court clearly determined the introduction of the Oklahoma lawsuit was not pertinent
to the present case and would require lengthy explanation to the jury about the nature
of the Oklahoma suit and the obligations of retained counsel. We agree with the
district court’s determination that the excluded evidence could likely result in juror
confusion or misdirection that greatly outweighs whatever limited probative value it
would provide. Moreover, in light of the evidence presented at trial, even if we
disagreed with the district court’s conclusion there is no reason to believe the jury
would have reached a different conclusion had the pleadings been admitted.
Therefore, we affirm the decision of the district court.
                        ______________________________




                                          -4-